Two cases are before this court on appeals on questions of law from the Court of Common Pleas of Lucas County, in which the appellants, some 630 in number, are all similarly situated on claims of benefits under the Unemployment Compensation Act of Ohio. The two cases are based on substantially identical records filed in this court, were heard together and will be referred to in the singular. Our conclusion reached in this opinion will be dispositive of both cases.
The appellants, hereinafter called claimants, are all employees of the Champion Spark Plug Company, Toledo, Ohio. Their claims for benefits were rejected by the administrator, and the board of review upheld the administrator. Upon appeal to the Court of Common Pleas, that court affirmed the board of review. No question is raised as to any procedural defects in the several appeals.
The sole question we are called upon to decide is whether the facts revealed in the record sustain the finding of the administrator *Page 200 
and board of review that, under the provisions of Section 4141.29
(C) (2), Revised Code (126 Ohio Laws, 337, 352), claimants' unemployment was caused by a labor dispute (other than a lockout) at the factory, establishment or other premises at which they were employed. There is no evidence, and it is not contended by claimants, that a lockout is involved in the case.
The facts revealed by the record are not in conflict. Counsel argue on the law, without material disputation of the facts.
The board of review found that claimants were last employed by the Champion Spark Plug Company in Toledo, Ohio, and filed claims for benefits during a period subsequent to January 10, 1956; that the Champion Spark Plug Company is a corporation doing business in Toledo, with a plant or division in Hamtramck, Michigan, in the Detroit, Michigan, area, approximately 50 or 60 miles distant; that the Champion Spark Plug Company has entered into a collective bargaining agreement with local unions in each plant, being Local No. 12 in Toledo and Local No. 272 in Hamtramck, Michigan, connected with the parent union, UAW-CIO; that the Toledo plant received ceramic insulators, used in the assembly of its product of spark plugs, from the Hamtramck plant which supplies a major portion of the requirement of the Toledo plant in producing the finished product; that a labor dispute, other than a lockout, occurred at the Hamtramck or Detroit ceramic division on January 10, 1956, over the collective bargaining issues of wages, contract and fringe matters; that by reason of the existence of the labor dispute at the Hamtramck plant, the Toledo plant had its supply of ceramic insulators curtailed to a large degree, and as a consequence claimants lost their employment because of those circumstances; that the labor dispute in the Hamtramck plant was settled on February 29, 1956; that the supply of ceramic insulators from the Hamtramck plant was resumed at once, and the Toledo plant returned to almost full production the following day; and that the major layoff did not occur at the Toledo plant until February 3, 1956, at which time the supply of insulators on hand and workable was exhausted.
The findings of fact are supported by the record. The secretary of Champion Spark Plug Company, T. A. Hill, testified that the company is a corporation with its main plant located *Page 201 
in Toledo, Ohio, and manufactures spark plugs; that its manufacture of spark plugs is started at the Toledo plant but the insulators and cement drives are manufactured at the ceramic division, department or auxiliary plant of the company at Hamtramck, Michigan, a part of the same corporation; that the ceramic plant is under the control of the Toledo offices, all the offices of the corporation being located at Toledo, Ohio; that the insulators and cement drives are transported to the Toledo plant from the Hamtramck plant; that the production of spark plugs at Toledo plant depends on the insulators produced at the Hamtramck plant; that the insulators and silliment are used in Champion spark plugs and no other; that the Hamtramck plant does not have any sales or advertising departments of its own; that the function of the ceramic plant at Hamtramck is to produce insulators and silliment drives essential in the production of spark plugs, and the Toledo plant would not be able to continue functioning without the operation of the Hamtramck plant; that Champion Spark Plug Company maintains a personnel department at the Toledo, Ohio, office, which is responsible for personnel problems both at the Toledo and Hamtramck plants, and for labor negotiations; and that under date of February 2, 1956, as secretary of Champion Spark Plug Company, he sent a letter to the Bureau of Unemployment Compensation at Toledo, Ohio, in which it is stated that Champion Spark Plug Company at its Toledo plant receives the major portion of the ceramic insulators, which are used in the assembly of its sole production of spark plugs, from its ceramic division located on Butler Street, Detroit, Michigan (Hamtramck plant); that the ceramic division is part of the Champion Spark Plug Company, the main offices of which are in Toledo, Ohio; that the employees of the ceramic division have been on strike since January 10, 1956, over collective bargaining issues of wages, contract and fringe matters; that due to this strike the Toledo plant of Champion Spark Plug Company will not have a sufficient number of ceramic insulators to provide work for all its present work forces; and that unless the ceramic division dispute is settled by Saturday, February 3, 1956, it will be necessary to lay off approximately 1,000 workers, effective either on Monday, February 6, or Tuesday, February 7, 1956. *Page 202 
The testimony of George S. Hillier, production superintendent at Hamtramck ceramic division, corroborates the testimony of T. A. Hill, secretary of the company, and further shows that all the patents on machinery at the Hamtramck plant belong to Champion Spark Plug Company, and that nobody else does the work in its particular way; that trucks are sent from Toledo plant to pick up the supply of insulators; that schedules for their production come from Mr. Shedley, at Toledo, Ohio, who sends him a schedule each month and converses with him on the telephone as to what is needed and especially when there is a shortage; that the strike at the Hamtramck plant occurred on January 10, 1956, and ended February 29, 1956, around noon, at which time production was immediately resumed; that at the time trucks were loaded with over a million insulators which were transported to Toledo plant; and that some business connections exist with two separate corporations in Hollerton, Pennsylvania, and Canada.
The testimony of Kermit Schoettley, production manager of Champion Spark Plug Company, shows that the scheduled production of spark plugs at Toledo plant is dependent upon the flow of insulators and silliment from ceramics division at Hamtramck; that it is a part of his duties to synchronize and integrate the production both at Hamtramck and Toledo plants; that on January 10, 1956, the supply of insulators from the Hamtramck plant was stopped, and Mr. Hillier advised that there would be no more insulators until further notice, because of work stoppage or strike at Hamtramck; that immediately he rescheduled production of spark plugs in Toledo plant; that normal operations at the Toledo plant could not be maintained by insulators made at the Cambridge, Ohio, plant of the company; that no insulators are manufactured at the Toledo plant, which is not equipped therefor; that, pending cessation of supplies, the Toledo plant utilized all its available inventory, and they were able to operate the Toledo plant at about two-thirds of capacity or 50 per cent production; that the Cambridge plant could produce 200,000 insulators, and the usual daily needs of Toledo plant were 740,000 insulators; and that he is in contact with Hamtramck plant daily by telephone, and insulators are delivered daily by Toledo plant trucks. *Page 203 
The testimony of B. H. Sibley, vice president of the Champion Spark Plug Company in charge of manufacture, shows that his duties involve the Toledo, Ohio, Hamtramck, Michigan, and Cambridge, Ohio, plants which are the corporation entity of the Champion Spark Plug Corporation; and that he caused the following notice, under date of February 3, 1956, over his signature, to be published by furnishing a copy to each one of the general foremen in charge of each department, and it was posted on all bulletin boards and one copy directed to the executive committee of the union at the Toledo plant:
"Notice — because of failure to reach satisfactory agreement in the ceramics division in Detroit (Hamtramck), it is necessary to reduce production in Toledo plant. Male employees hired after January 1, 1945, and female employees hired after September 30, 1942, are hereby laid off until further notice. When the plant resumes normal production, notice of recall will be advertised in the Toledo Blade and all employees will then return to their regular job classification and shifts."
Mr. Sibley's testimony further shows that all employees of Champion Spark Plug Company were recalled at his direction in a notice published in the Toledo Blade newspaper on or about February 28 or February 29, 1956, to resume work Thursday, March 1, 1956; that the sole reason for the notice and the lay-offs they involved was the stoppage of production at the Hamtramck plant; that the cash from which employees of the Hamtramck plant are paid comes from the Toledo, Ohio, office; that Champion Spark Plug Company has operated the ceramic division in Hamtramck for 36 years; and that it would not be possible for the Toledo plant to continue functioning under the present setup, if the Hamtramck plant were out of existence.
The inescapable conclusion of fact is that claimants' temporary unemployment at the Toledo, Ohio, plant was caused directly and proximately by a labor dispute at the Hamtramck, Michigan, plant of Champion Spark Plug Company. Collective and concerted discontinuance of work for the purpose of obtaining better terms and improved conditions constituted a strike and, a fortiori, a labor dispute. Baker Co. v. Powhatan Mining Co.,146 Ohio St. 600, 67 N.E.2d 714.
Claimants would be entitled to unemployment benefits unless *Page 204 
they are ineligible therefor or disqualified by the provisions of Section 4141.29(C)(2), Revised Code, which are as follows:
"(C) Notwithstanding division (A) of this section, no individual may serve a waiting period or be paid benefits for the duration of any period of unemployment with respect to which the administrator finds that such individual:
"* * *
"(2) Lost his employment or has left his employment by reason of a labor dispute other than a lockout at the factory, establishment, or other premsies at which he was employed, as long as such labor dispute continues, and thereafter for a reasonable period of time necessary for such factory or establishment to resume normal operations."
The facts in the case and their significance in light of the above provisions of Section 4141.29(C)(2), Revised Code, raise a mixed question of law and fact.
A salutary rule to be kept in mind by the court in consideration of the language of the statute is that it is beyond the prerogative of the courts to enlarge or restrict the meaning of the words of the statute, under the guise of interpretation or consrtuction thereof. Section 4141.46, Revised Code, provides for a liberal construction of the statute. The settled rule is that the intent or purpose shall be chiefly gathered from the language employed in the statute. If it is a remedial statute it is to be liberally construed in favor of persons to be benefited, but a liberal construction should not result in the exercise of the legislative power of amendment under the mask of so-called interpretation. State, ex rel.Maher, Pros. Atty., v. Baker, 88 Ohio St. 165, 102 N.E. 732. Construing an exemption statute, it is said in Dennis v.Smith, 125 Ohio St. 120, 180 N.E. 638:
"* * * By `liberal construction' is not meant that words shall be given an unnatural meaning, or that the meaning shall be enlarged or expanded to meet a particular state of facts. A liberal construction must still be a fair and reasonable one, in an effort always to ascertain the legislative intent."
To read into a statute a legislative meaning or intent, which digresses from the scope and application thereof, reasonably demonstrated by the language used, constitutes an impingement, *Page 205 
trespass and erosion by the judiciary of the sole prerogative of the Legislature, representative of the will of the people, to enact the law within the framework of the Constitution.
The board of review construed the word, "establishment," in the statute to embrace the plant of the Champion Spark Plug Company located in Hamtramck, Michigan. The decision of the board was that claimants lost their employment by reason of a labor dispute, other than a lockout, at the factory, establishment or other premises at which they were employed, and denied the claims. In support of its ruling, the board relied upon the cases of McGee v. Timken Roller Bearing Co. (unreported), decided May 14, 1956, by the Court of Appeals for Muskingum County (motion to certify the record overruled by the Supreme Court October 31, 1956); Spielman v. Industrial Commission (1940), 236 Wis. 240,295 N.W. 1; Chrysler Corp. v. Smith (1941), 297 Mich. 438,298 N.W. 87, 135 A. L. R., 900; and Park v. Appeal Board ofMichigan Employment Security Commission, Circuit Court for the County of Wayne, Michigan, Nos. 280754; 280866; 280901, decided July 26, 1956. Since the hearing in the case before this court, the Supreme Court of Michigan, on January 12, 1959, reversed the Wayne County Circuit Court in Park v. Appeal Board of MichiganEmployment Security Commission, 355 Mich. 103,94 N.W.2d 407, and also overruled its decision in Chrysler Corp. v.Smith, supra, to the extent that that case adopted "integral functioning" as the basic test of the extent of "the establishment" under the Michigan act. Thus, under the somewhat analogous facts, the final result in the Chrysler Corp. v.Smith case is consonant with the holding of the Ohio court inMcGee v. Timken Roller Bearing Co., supra.
If it were not for the reversal of its position by the Michigan Supreme Court, we would affirm the Common Pleas Court of Lucas County, Ohio, without further discussion, although the Michigan statute has some significant provisions dissimilar to those of the Ohio act.
Generally, the statutes of the several states disqualify a claimant for unemployment benefits where a labor dispute caused the unemployment at the establishment, factory, or other premises where he was employed. The interpretation of these terms has frequently come before the courts, with various results. *Page 206 
In 28 A. L. R. (2d), 324, the cases up to 1953 have been collected and discussed. The cases appear to fall into three broad categories based upon tests of (1) functional integrality, (2) geographical location or physicial proximity, or (3) a combination of those tests which should not be adopted as absolute in all cases, but comprise elements to be considered from the standpoint of the scheme of management, supervision, production of each plant, authority of those operating plant, hiring, paying and discharging employes, methods of making purchases and sales, and all other relevant and kindred matters. The following cases, among others in several states, recognize this rule which Michigan now has adopted.
Nordling v. Ford Motor Co., 231 Minn. 68,42 N.W.2d 576, 587, 28 A. L. R., 900; General Motors Corp. v. Mulquin,134 Conn. 118, 55 A.2d 732; Snook v. International Harvester Co.
(Ky.), 276 S.W.2d 658; Mountain States Tel.  Tel. Co. v.Sakrison, 71 Ariz. 219, 225 P.2d 707.
The case of Chrysler Corp. v. Smith, supra (297 Mich. 438), turned on the test of integration and held that an "establishment" under the simplest definition and common sense understanding is merely something established, and that the purpose and use of the creation, if to accomplish an end in which all units are participants in bringing it about, constitute the units, so synchronized and employed in accomplishment of a common end, an "establishment" within the meaning of the term used in the statute, and that the employer's main automobile plant and other plants located nearby in areas within the state, when functionally integrated and highly synchronized with the main plant, constituted one establishment within the meaning of the statute.
In Park v. Appeal Board of Michigan Employment SecurityCommission, supra (355 Mich. 103), wherein the Ford Motor Company was involved, the Supreme Court overruled the ChryslerCorp. case renouncing the absolute test of functional integrality and adopted the comprehensive test of all relevant particular facts considered together in a given case, and in that case it was held that a strike in the forging plant in Canton, Ohio, was not a part of the Ford Company establishment for purposes of unemployment benefits validating the claims of employes *Page 207 
in the Detroit, Michigan, plant. We point out that the court relied heavily upon the extensive declaration of legislative policy set forth in the statute. Further, it should be noted that the Michigan act provides an exemption to disqualification because of a labor dispute if claimant shall establish that he is not directly involved in such dispute.
The Ohio Unemployment Compensation Act before us does not contain a declaration of policy. Furthermore, the question of participation or interest in the labor dispute has no bearing upon the question of disqualification. Cornell, Admr., v. Bailey,163 Ohio St. 50, 125 N.E.2d 323. These distinctions alone vitiate the Park case as a controlling precedent in the consideration of the case at bar. The Supreme Court of Michigan aligns itself with some eight or nine other state courts in holding that the statutory sense of the term, "establishment," is not embracive of the whole of Ford's vast and far-flung enterprise as a single industrial unit. The statutes involved are not identical in their general provisions. The rationale of those decisions is based on the particular fact that Ford is a world-wide enterprise, rather an empire with autonomous principalities, and transcends the term "establishment." Such facts are not present in the case before us nor are they analogous to a decision here involving Champion Spark Plug Company on the particular facts in this record.
It appears to us that the aforesaid comprehensive test or rule is the better and more persuasive in reason and soundness. Applying such test to the facts in the case before us, we find that the test of functional integrality is fully satisfied by the evidence that the Hamtramck plant of employer is under the control of the Toledo offices, the only offices of the corporation; that the production of spark plugs at Toledo plant depends on insulators produced at the Hamtramck plant which are used only in Champion spark plugs; that the function of the ceramics plant at Hamtramck is to produce insulators for the Toledo plant which would not be able to continue functioning without its Hamtramck plant; that the machinery in the Hamtramck plant is patented in the employer's name, and insulators are made thereby in a particular way not otherwise available; that the Toledo plant controls the schedules of production and is dependent *Page 208 
on the flow of insulators from the Hamtramck plant; and that it would not be possible for the Toledo plant to continue functioning if the Hamtramck plant were out of existence.
The test of geographic location or physical proximity is satisfied by the evidence that the Hamtramck plant is some 50 or 60 miles distant, and that trucks are sent daily from Toledo plant to transport the insulators from Hamtramck plant to the Toledo plant.
These tests should be combined with all further relevant facts and particularly that the Toledo plant maintains a personnel office in Toledo which is responsible for personnel problems, both in the Toledo and Hamtramck plants; that the Hamtramck plant does not have any sales or advertising departments; and that the cash from which employees of Hamtramck plant are paid comes from the Toledo plant.
The case of Spielman v. Industrial Commission, supra
(236 Wis. 240), cited by the board, bears close analogy to the case before us. While the rule of interpretation was expressed as "physical proximity, functional integrality and general unity," the comprehensive rule may be said to be inherent in its decision.
That part of the subject statute, formerly Section 1345-6, General Code, has received interpretation in Ohio in the case ofMcGee v. Timkin Roller Bearing Co., supra, decided in 1956. In construing and applying the provisions of the statute to the particular facts of the case, it is stated:
"During the time mentioned there was a strike in the Canton plants of The Timken Roller Bearing Company. The claimants were employees of the company in certain buildings in the city of Zanesville, although they were not upon strike. As a result of the strike in Canton the materials in stock at the Zanesville plant were exhausted and could not be replenished, and, consequently, there was no work for the Zanesville employees.
"There was no permanent structure at that time owned by the company in Zanesville, but it had rented three unused garages for certain purposes in connection with its operation. The operations in Zanesville did not produce the tapered roller bearings from raw material, but it seems to be unquestioned that the *Page 209 
work at Zanesville consisted only of inspection and assembly of parts sent from Canton to Zanesville; that the work in Zanesville was utterly dependent upon the supplied bearing furnished from Canton.
"There was no payroll department in Zanesville, and all payroll records were prepared and transmitted from Canton where the checks were made up and forwarded to Zanesville for distribution.
"While the labor dispute was in Canton and not in Zanesville, yet the integration between the two plants was such that the Zanesville employees lost their employment temporarily by reason of a labor dispute in the factory, `establishment, at which they were employed.' A geographical difference of 90 miles seems to us to be of no consequence in view of these undisputed facts. * * * Certainly, under the record, these claimants lost their employment temporarily `by reason of a labor dispute (other than a lockout) at the factory, establishment, or premises at which they were employed,' and this, in spite of the geographical distance."
The conclusion of the court comes within the comprehensive test of considering all relevant particular facts in the given case when construing the words, "factory, establishment or other premises."
It is difficult to see how such conclusion would be different if the one plant of the company was located just over the state line of Ohio and in an adjoining state. The fact still remains that the employee lost his employment by reason of a labor dispute in the establishment of the employer. Notwithstanding the definition of single employer in Section 4141.01, Revised Code, to wit, "all individuals performing services for an employer of any person in this state who maintains two or more establishments within the state are employed by a single employer, for the purpose of such sections," the employer who has such plant in his establishment is amenable to the Ohio act and the requirements thereof to pay into the benefit fund, and the employees to be paid benefits under the conditions therein prescribed. Nor does such definition restrict or limit the broad sense and meaning of the word, "establishment," employed by the Legislature, which it did not choose to place in the preamble of definitions. *Page 210 
The statute does not exempt the employer because a part of his business establishment lies over the state line. An application of the definition as to employer rate of payment into the fund may be found in Eiber Realty Co. v. Dunifon, Admr., 84 Ohio App. 532,  82 N.E.2d 565, and Morrison v. Cornell, Admr.,103 Ohio App. 263, 145 N.E.2d 140. The doctrine of noscitur asociis does not restrict the meaning of the word, "establishment," for the purpose of reading into the statute a restrictive sense the Legislature apparently did not intend to convey. The courts, in the many cases examined, have conducted a seminar in semantics to which we allude without unnecessarily extending this opinion. Certainly a presumption prevails that the Legislature had full knowledge and information as to the subject matter of the statute and the existing conditions and relevant facts relating thereto, such as the structure of modern industry, its business establishment, large as well as small, and the ramifications of its manufacturing process. 82 Corpus Juris Secundum, 541; United States v. Champlin Refining Co.,341 U.S. 290, 95 L. Ed., 949, 71 S. Ct., 715; Irvine Co. v. CaliforniaEmployment Commission, 27 Cal.2d 570, 165 P.2d 908.
The intention of the Legislature in the use of the word, "establishment," is made additionally manifest by a review of the statute by the Supreme Court of Ohio in Cornell, Admr., v.Bailey, supra (163 Ohio St. 50). In the opinion of Stewart, J., at page 56, it is said:
"Not only has Ohio not provided a so-called `escape' clause for those who, without fault on their part, lose their employment by reason of a labor dispute, but our General Assembly has affirmatively declined to provide such an `escape' clause."
This language is in reference to participation or nonparticipation of an employee in the labor dispute. The Legislature emphatically declined an amendment to that effect. And of importance to the case before us, the Legislature likewise refused to enact an escape clause pertaining to "establishment," to wit:
"C. He has not voluntarily stopped working, other than at the direction of his employer, in sympathy with employes in his own or some other establishment or factory in which a labor dispute is in progress.
"If, in any case, separate plants which are commonly conducted *Page 211 
as separate businesses, are located in separate premises which are not on the same, adjoining, or physically proximate property, each plant will for the purpose of the foregoingprovisions, be deemed to be a separate factory, establishment,or other premises." (Emphasis added.)
Obviously, the broad sense of the word, "establishment," in the statute remained intact. What the Legislature omits, the courts can not supply. Laudable and praiseworthy as we believe the objects of the statute to be for the relief of hardship of unemployment, in arriving at a considered judicial conclusion upon the facts in this case and application of the statute thereto, we are not permitted to indulge a pre-occupation as to the consequences of a decision as to any of the litigants. That belongs to the legislative branch of our government.
Claimants, by virtue of the statute, had the burden of proving their eligibility, without disqualification, to unemployment benefits. Shannon v. Bureau of UnemploymentCompensation, 155 Ohio St. 53, 97 N.E.2d 425. InBrown-Brockmeyer Co. v. Roach, 148 Ohio St. 511, 518,76 N.E.2d 79, it is said:
"The decision of purely factual questions is primarily within the province of the referee and the board of review. The courts reverse such decisions only when found to be contrary to law or against the weight of the evidence."
Section 4141.28, Revised Code, reads, in part, as follows:
"* * * If the court finds that the decision was unlawful, unreasonable, or against the manifest weight of the evidence, it shall reverse and vacate such decision or it may modify such decision and enter final judgment in accordance with such modification; otherwise, such court shall affirm such decision. * * *"
Upon a careful examination of the record herein and the law applicable thereto, this court, hearing this matter on appeal, finds the decision of the Common Pleas Court is not against the manifest weight of the evidence or unlawful or unreasonable.
The judgments of the Court of Common Pleas in the two cases are, therefore, affirmed.
Judgments affirmed.
FESS, J., concurs.
DEEDS, J., dissents. *Page 212